2022 WI 3

                   SUPREME COURT               OF      WISCONSIN
CASE NO.:                  2019AP2236


COMPLETE TITLE:            Timothy Rave,
                                     Plaintiff-Respondent,
                                v.
                           SVA Healthcare Services, LLC,
                                     Defendant-Appellant-Petitioner.

                              REVIEW OF DECISION OF THE COURT OF APPEALS
                              Reported at 398 Wis. 2d 384,960 N.W.2d 631
                                         2021 - Unpublished

OPINION FILED:             January 19, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:                  Circuit
   COUNTY:                 Milwaukee
   JUDGE:                  Mary E. Triggiano

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
       For the defendant-appellant-petitioner, there were briefs
filed        by    David    J.   Hanus,   Corey   J.    Swinick   and   Hinshaw   &
Culbertson LLP, Milwaukee.


       For the plaintiff-respondent, there was a brief filed by
Robert        J.     Welcenbach     and    Welcenbach     Law     Offices,   S.C.,
Milwaukee; with whom on the brief was Scott C. Borison                   and Legg
Law Firm LLC, Baltimore, Maryland; with whom on the brief was
Jon Craig Jones and Jones & Hill, LLC, Oakdale, Louisiana.
      An amicus curiae brief was filed on behalf of the Wisconsin
Hospital      Association,   Inc.   and    the   Wisconsin       Civil   Justice
Council, Inc. by Sara J. Maccarthy, Stephane P. Fabus, Heather
D.   Mogden    and   Hall,   Render,   Killian,    Heath     &    Lyman,   P.C.,
Milwaukee.


      An amicus curiae brief was filed on behalf of the Wisconsin
Association for Justice by William C. Gleisner, Brookfield.




                                       2
                                                              2022 WI 3
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.       2019AP2236
(L.C. No.    2018CV609)

STATE OF WISCONSIN                          :            IN SUPREME COURT

Timothy Rave,

             Plaintiff-Respondent,
                                                                   FILED
      v.                                                      JAN 19, 2022

SVA Healthcare Services, LLC,                                    Sheila T. Reiff
                                                              Clerk of Supreme Court

             Defendant-Appellant-Petitioner.




      REVIEW of a decision of the Court of Appeals.               Dismissed.



      ¶1     PER   CURIAM.   This   case   is   before      the    court     on    a

petition for review filed by the defendant-appellant-petitioner,

SVA Healthcare Services, LLC ("SVA").            In the underlying suit,
plaintiff-respondent Timothy Rave alleged that SVA, a medical

records vendor, charged him and others similarly situated a fee

for copies of medical records that exceeded the fee restrictions

in Wis. Stat. § 146.83(3f)(b) (2019-20).1              In its petition for

review, SVA seeks review of an unpublished decision of the court

of appeals, Rave v. SVA Healthcare Servs., LLC, No. 2019AP2236,


      1All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.
                                                                               No.        2019AP2236



unpublished slip op. (Wis. Ct. App. Apr. 27, 2021), affirming a

circuit court order that certified a class and appointed Rave as

class representative.              The sole issue before us is whether the

circuit court properly exercised its discretion when it granted

Rave's motion for class certification.                        See Wis. Stat. § 803.08.

    ¶2      On November 26, 2021, this court issued Townsend v.

ChartSwap,      LLC,       2021    WI    86,    399        Wis. 2d 599,   967        N.W.2d 21.

There,    we    held        that    the        fee     restrictions       in     Wis.        Stat.

§ 146.83(3f)(b) apply only to "health care providers" as defined

in § 146.81(1).            Id., ¶37.

    ¶3      Following         the       issuance       of     Townsend,    Rave           filed    a

motion to dismiss or alternatively stay this matter.                                        In the

motion,   Rave       describes          SVA    as     "a    records    retrieval           company

acting on behalf of a healthcare provider."                             Rave states that

"[a]lthough         this    appeal       addresses          another    issue"——i.e.,              the

propriety      of    class        certification——"Rave            recognizes          that      his

underlying      claims,       which       are       identical     to   those     alleged          in

[Townsend], ultimately fail based on this Court's recent ruling.
As such, this appeal is moot."                       Rave asks this court to dismiss

the appeal, and further states that he "has agreed to dismiss

the underlying action with prejudice."                         Rave alternatively seeks

a stay of this matter.

    ¶4      SVA       Healthcare          Services          has   responded          to     Rave's

motion.        It writes that it "wholeheartedly agrees that this

Court's decision in [Townsend] will ultimately be dispositive of

Rave's claims against SVA in this action."                             Nevertheless, SVA
claims that, notwithstanding Townsend, this appeal is not moot,
                                                2
                                                                        No.    2019AP2236



and   even    if     it    were,    this    case    falls      within    two    of    the

established exceptions to the mootness doctrine given the number

of other pending cases, challenging charges for medical records,

in which the propriety of class certification is at issue.                            See

generally     Portage       County    v.    J.W.K.,      2019    WI     54,    ¶12,   386

Wis. 2d 672,       927     N.W.2d 509      (listing     five    exceptions       to   the

mootness doctrine, including when "the situation arises so often

'a definitive decision is essential to guide the trial courts,'"

and when "'the issue is likely to arise again and should be

resolved     by      the    court     to    avoid       uncertainty'")        (citation

omitted).

      ¶5     We agree with Rave that Townsend renders this matter

moot.      Rave does not argue that SVA is a health care provider,

and nothing before us suggests that SVA meets the definition of

a   health    care    provider       provided      in   Wis.    Stat.    § 146.81(1).

Consistent with Townsend, then, Rave has not stated a plausible

claim that SVA is directly liable for a violation of Wis. Stat.

§ 146.83(3f)(b).
      ¶6     We note, too, that Townsend's holding applies equally

to every other member of the class that Rave represents, which

consists of individuals whom SVA billed for copies of medical

records in amounts that allegedly exceeded the fee caps in Wis.

Stat. § 146.83(3f)(b).             The effect is to moot the only question

on appeal:         whether Rave's suit was properly certified as a

class action.        Under Townsend, the answer is "no":                 neither Rave

nor any of the unnamed class members have a plausible claim that
SVA is directly liable for a violation of § 146.83(3f)(b).
                                            3
                                                                     No.    2019AP2236



    ¶7     It   is   true,    as   SVA   points     out   in   its    response     to

Rave's   motion,     that    we    may   overlook    mootness        when    a   case

presents questions that are recurring or likely to recur, and

that signal a need for guidance and certainty.                  See J.W.K., 386

Wis. 2d 672, ¶12.       But SVA does not meaningfully explain what

essential guidance would be provided, or what uncertainty would

be avoided, if we were to continue with this appeal and further

discuss the propriety of class litigation of a claim made under

a statute that does not, by its terms, apply to SVA, as Townsend

makes clear and both parties now agree.

    ¶8     Given the above, we accept Rave's concession that our

decision in Townsend makes this case moot.                 We therefore grant

Rave's motion to dismiss, and dismiss the petition for review.

The review of the decision of the court of appeals is hereby

dismissed.

    By the Court.——Appeal dismissed.




                                         4
    No.   2019AP2236




1